Exhibit 10.1

 

[ex10i_001.jpg]

 

11651 Central Parkway, Ste. 118

Jacksonville, FLorida 32224

 

January 5, 2017

 

Mr. David V. Aguilar

 

Dear Mr. Aguilar,

 

We are pleased to offer you a seat on the Board of Directors of Drone Aviation
Holding Corp., a Nevada corporation (the “Company”) for a term of two (2) years.
Upon your execution of this letter agreement, you will have consented to your
appointment, which will be contingent and dependent upon approval of the
Director Agreement by the Board of Directors (such date, the “Appointment
Date”).

 

For and in consideration of the services to be performed by you, the Company
agrees to pay Global Security Innovative Strategies LLC for your services as
follows:

 

Fee:An annual fee equal to $24,000 (“Annual Fee”), payable in equal monthly
installments    Annual bonus: As determined by the Compensation Committee    
Restricted stock: 100,000 options to purchase the Company’s unregistered common
stock at an exercise price based on the closing price of the Company’s common
stock on the Appointment Date (the “Options”). The Options shall vest 50% one
year from the Appointment Date and the other 50% two years from the Appointment
Date so long as you are a member of the Company’s Board of Directors. The
Options will be exercisable at any time after they vest and prior to the four
year anniversary of the Appointment Date. The Option shall be issued in
compliance with all rules and regulations of the United States Securities and
Exchange Commission pursuant to the terms of a Stock Option Agreement to be
provided by the Company. The Options granted to you shall be in effect subject
to your continuous service as a member of the Board. In the event that your
service is terminated prior to the two (2) year anniversary of the Appointment
Date for any reason, all unvested options shall be forfeited.

 

You hereby also consent to the use of your name and biographical information in
documentation prepared by the Company as it relates to your becoming a member of
the Company’s Board

 

Kindly indicate your consent to the matters discussed herein by signing and
returning a copy of this letter to us as soon as possible.

 

Sincerely,

 

/s/ Jay Nussbaum  

Jay H. Nussbuam,

CEO and Chairman

 

Accepted: /s/ David V. Aguilar   Date: 1/9/2017  

 



 

main:  904•834•4400

   

fax:     904•834•4360

 [ex10i_002.jpg]  

info@droneaviationcorp.com

   

www.DRONEAVIATIONCORP.COM

 

 